Citation Nr: 0701932	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, characterized as shortness of breath, to include as 
a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for a skin disability, 
including skin peeling and new skin growths, to include as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to January 
1989 and from November 1990 to June 1991.  The veteran's 
second period of active duty included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied entitlement to service connection for 
undiagnosed illnesses, or a chronic multi-symptom illness, 
manifested by a respiratory disorder, characterized as 
shortness of breath; and a skin disability, including skin 
peeling and new skin growths.

The appellant was afforded a Board hearing before the 
undersigned in February 2003.  In October 2003, the Board 
remanded the instant case for additional evidentiary 
development.

In April 2001 and October 2002 statements to the RO, the 
veteran raised the issue of entitlement to service connection 
for a cardiovascular disorder as a chronic disability 
resulting from an undiagnosed illness.  This issue was 
referred to the RO for appropriate action.   Unfortunately, 
the RO has failed to address this issue.  Therefore, the 
issue is once again referred to the RO for appropriate and 
expeditious consideration.

FINDINGS OF FACT

1.  The veteran's shortness of breath and respiratory 
complaints were diagnosed as non-allergic rhinitis and 
obstructive sleep apnea.  There is no competent medical 
evidence etiologically relating the veteran's shortness of 
breath and respiratory complaints to service.

2.  The veteran's history of skin peeling and new skin 
growths was diagnosed as psoriasis.  There is no competent 
medical evidence etiologically relating the veteran's history 
of skin peeling and new skin growths to service.


CONCLUSIONS OF LAW

1.  The veteran's shortness of breath and respiratory 
complaints are not manifestations of an undiagnosed illness; 
nor were they incurred or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.317 (2006).

2.  The veteran's history of skin peeling and new skin 
growths are not manifestations of an undiagnosed illness; nor 
were they incurred or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a) (West 2002), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A (West 2002).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002 and 
March 2004 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Thereafter, the claims were readjudicated in the February 
2006 supplemental statement of the case (SSOC).  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the claims are 
denied as a matter of law and any questions as to these 
points are moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  The rating 
decision on appeal, from October 2000, predates by one month 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Although notice was not 
completely provided to the appellant until after the initial 
adjudication, he was not prejudiced.  The content of the 
January 2002 and March 2004 notices provided to the 
appellant, taken together, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2006) regarding VA's duty to notify.  The veteran 
was thereafter afforded every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  As noted above, the claims were thereafter 
readjudicated in February 2006.  Hence, the actions taken by 
VA cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims for Service Connection

The veteran contends that, as a result of his service in the 
Persian Gulf, he has a respiratory disorder, characterized as 
shortness of breath; and a skin disability, including skin 
peeling and new skin growths.  It is requested that the 
veteran be afforded the benefit of the doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Under section 1117 of Title 38, United States Code, VA may 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

VA implementing regulation 38 C.F.R. § 3.317 (2006) provides 
that, for a disability to be presumed to have been incurred 
in service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

Respiratory Disorder

With the above criteria in mind, the Board notes that the 
veteran's service medical records are devoid of complaints, 
treatment, findings, or diagnoses of a respiratory disorder 
or any shortness of breath.

At a January 1994 VA Persian Gulf Registry examination, it 
was discovered that the veteran had a right middle lobe 
pneumonia.  A VA note to a follow-up clinical visit stated 
that by early February 1994, the pneumonia had resolved, and 
that the veteran could now return to his previous activity 
level.

The veteran was afforded a general medical examination in 
February 2001, at which time he reported a history of 
shortness of breath which he said would occur at any time, 
and which was not necessarily related to exertion.  He denied 
any history of cough, and also denied shortness of breath 
with exertion.  He reported having been exposed to 
insecticides while in the service.  On examination, the 
sinuses were found to have no tenderness.  The veteran's 
lungs were clear.  The VA examiner noted that the veteran had 
recently had pulmonary function tests, the results of which 
were normal.  No diagnosis for a respiratory disorder was 
given at the time.

A private medical record for September 2002, provided by Bon 
Secours hospital, showed the sinuses to be normal upon 
diagnostic impression.  The sinuses were found to be well-
aerated and without fluid levels or mucosal thickening.

A private medical record for January 2003, provided by J. 
Grant Hormell, M.D., showed that the veteran complained of 
year-round sinus congestion.  The diagnosis was sinus 
rhinitis.  The veteran noted that he lived in a house that 
was older and had dry heat.

In March 2003, a record provided by Bon Secours hospital 
showed no evidence of acute or chronic sinusitis.  Computed 
Tomography (CT) images had been obtained.  The paranasal 
sinuses appeared clear without evidence of air fluid levels 
or mucosal thickening.  No bone expansion or destruction was 
identified.  The osteomeatal complexes appeared patent.  The 
nasal septum was midline.

A private medical record for April 2003, provided by the 
Blair Medical Center, showed clinical assessments of cough 
and vasomotor rhinitis. 

In October 2003, Dr. Hormell diagnosed the veteran with an 
upper respiratory infection with cough.  The veteran had 
complained of cough for two weeks, but had no other symptoms.

A March 2004 record from Bon Secours hospital showed a 
diagnosis of obstructive sleep apnea following a sleep study 
that had been conducted in a fixed outpatient facility.  The 
measurements taken on that occasion included respiratory 
effort.  

At the time of the Board's remand, in October 2003, the 
evidence of record as to the veteran's shortness of breath 
was conflicting with respect to whether this problem was the 
result of an undiagnosed disorder, or whether it was 
attributable to a clinical condition such as a sinus rhinitis 
or vasomotor rhinitis.  More recent private treatment records 
suggest, as noted above, that the veteran's complaints may be 
attributable to obstructive sleep apnea.

On remand, to clarify the nature and etiology of any 
diagnosed respiratory disorder, the veteran was afforded a VA 
pulmonary/respiratory examination in September 2005.  At his 
VA examination, the veteran complained of shortness of 
breath.  Upon examination, the VA examiner diagnosed 
obstructive sleep apnea but stated that the obstructive sleep 
apnea was not the cause of the veteran's shortness of breath.  
The VA examiner also diagnosed the veteran with non-allergic 
rhinitis.  The September 2005 VA examiner concluded, however, 
that the veteran did not have a respiratory disorder.

The September 2005 VA examination did not conclude that the 
veteran's respiratory complaints were due to an undiagnosed 
illness.  The record shows that the veteran has a clinically 
diagnosed disorder that explains his symptom, namely non-
allergic rhinitis.  The provisions of 38 C.F.R. § 3.317 are 
therefore not for application.  That is, if the veteran has a 
diagnosed illness, by definition he does not have an 
undiagnosed illness.

The September 2005 VA examiner also concluded that the non-
allergic rhinitis and obstructive sleep apnea were neither 
incurred nor aggravated by his period of military service.  
The veteran's shortness of breath and his respiratory 
complaints, in sum, could not in his opinion be linked to 
active duty.

Significantly, there is no competent evidence to the contrary 
linking the veteran's shortness of breath and respiratory 
complaints; or, put otherwise, linking the veteran's non-
allergic rhinitis and obstructive sleep apnea to service.  
Hence, there is no competent evidence showing that the 
veteran's shortness of breath and respiratory complaints, or 
non-allergic rhinitis and obstructive sleep apnea, began 
during his term of service or that they were aggravated 
during that term of service.  Therefore, after considering 
all of the evidence of record, the Board concludes that 
service connection for the veteran's shortness of breath and 
respiratory complaints is not warranted.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317.
 
The claim is denied.

Skin Disability

With the above criteria in mind, the Board notes that the 
veteran's service medical records are devoid of complaints, 
treatment, findings, or diagnoses of a skin disability or any 
skin peeling and new skin growths.

At a January 1994 VA Persian Gulf Registry examination, the 
veteran complained of dry skin.

The veteran was afforded a general medical examination in 
February 2001, at which time he reported having had skin 
growths on the left forearm, which either were removed or had 
disappeared.  On examination, the VA examiner noted that he 
could see only one small scar on the dorsal aspect of the 
left forearm.  The scar was neither depressed nor tender.  
There was, the examiner concluded, no other sign of a skin 
disease.  No diagnosis for a skin disability was given at the 
time.

A private medical record for September 2002, provided by 
Blair Medical Associates, showed patient complaints of dry 
hands and peeling, and a report of a rash on the soles of 
feet that resolved after three and a half months.  On 
examination, small areas of skin peeling on the bilateral 
palms were discovered.  A diagnosis of dermatitis was given 
on that occasion.

A subsequent private medical record for October 2002, 
provided by Blair Medical Associates, included patient 
complaints related to a few dry areas on a finger, and 
concluded with a diagnosis of psoriasis improved.

A private medical record for December 2002, provided by Dr. 
Hormell, included a diagnosis of eczema of the hands.

A subsequent private medical record for January 2003, 
provided by Dr. Hormell, showed no skin erythema or 
significant rash.  

VA treatment records dated in April and September 2004, and 
in March 2005, include a diagnosis of psoriasis.

A private medical record for July 2004, provided by Dr. 
Hormell, includes a diagnosis of psoriasis.

A report from the War-Related Illness and Injury Study Center 
(WRIISC) affiliated with the New Jersey Health Care System, 
dated in August 2004, noted complaints of skin peeling of the 
hands and feet.  On examination, neither lesions nor rashes 
were found; nor was psoriasis diagnosed.

At the time of the Board's remand, in October 2003, the 
evidence of record as to the veteran's skin peeling and new 
skin growths was conflicting with respect to whether these 
symptoms were the result of an undiagnosed disorder, or 
whether they were attributable to a clinical condition such 
as psoriasis or some other kind of dermatitis or eczema.  On 
remand, to clarify the nature and etiology of any diagnosed 
skin disability, the veteran was afforded a VA dermatological 
examination in September 2005. 

At his VA examination, the veteran reported that for the past 
three to four months he had not had any skin problems.  He 
denied any skin peeling or skin growth.  The VA examiner 
concluded that the veteran did not have a current skin 
disability.  He noted that the veteran had a history of 
psoriasis but stated that the psoriasis had been treated and 
was no longer active.

The September 2005 VA examination did not conclude that the 
veteran's history of skin complaints was due to an 
undiagnosed illness because the patient was previously found 
to have had a clinically diagnosed disorder that explained 
his symptoms, namely psoriasis.  The provisions of 38 C.F.R. 
§ 3.317 are therefore not for application.  That is, if the 
veteran has a diagnosed illness, by definition he does not 
have an undiagnosed illness.

The September 2005 VA examiner also concluded that the 
psoriasis was neither incurred nor aggravated by his period 
of military service.  The veteran's history of skin peeling 
and new skin growths, in sum, could not in his opinion be 
linked to active duty.

Significantly, there is no competent evidence to the contrary 
linking the veteran's skin peeling and new skin growths; or, 
put otherwise, linking the veteran's psoriasis to service.  
Hence, there is no competent evidence showing that the 
veteran's skin peeling, skin growths, or psoriasis, began 
during his term of service or that they were aggravated 
during that term of service.  Therefore, after considering 
all of the evidence of record, the Board concludes that 
service connection for any skin disorder is  not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.317.

The claim is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked statements to VA from the veteran or his wife or 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for a respiratory disorder, 
characterized as shortness of breath, is denied.

Entitlement to service connection for a skin disability, 
including skin peeling and new skin growths, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


